          Case 1:18-cv-01118-NONE-GSA Document 36 Filed 02/03/21 Page 1 of 2



1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11     RICHARD JUNIEL,                        1:18-cv-01118-NONE-GSA-PC
12                     Plaintiff,             ORDER DENYING PLAINTIFF’S MOTION TO
                                              SUPPLEMENT RESPONSE TO MOTION TO
13                v.                          COMPEL
                                              (ECF No. 34.)
14     CLAUSEN, et al.,
15                     Defendants.
16

17

18

19          Richard Juniel (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
21   commencing this action on August 20, 2018. (ECF No. 1.) The case now proceeds with the
22   original Complaint against defendant Correctional Officer (C/O) J. Clausen for use of excessive
23   force, and against defendant Lieutenant (Lt.) A. Randolph for retaliation.
24          On September 16, 2020, Plaintiff filed a motion to supplement his response to
25   Defendants’ motion to compel. (ECF No. 34.) Plaintiff’s motion is moot. Plaintiff filed a
26   response to the motion to compel on July 23, 2020, and the motion to compel was granted on
27   August 11, 2020. Therefore, the motion to compel is resolved and Plaintiff shall not be granted
28   leave to supplement his response at this late stage of the proceedings.

                                                     1
          Case 1:18-cv-01118-NONE-GSA Document 36 Filed 02/03/21 Page 2 of 2



1           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to supplement his
2    response to Defendants’ motion to compel, filed on September 16, 2020, is denied as moot.
3
     IT IS SO ORDERED.
4

5       Dated:    February 2, 2021                            /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
